ICJ_038_SovereigntyFrontierLand_BEL_NLD_1959-06-20_JUD_01_ME_02_EN.txt. 232 SOVEREIGNTY OVER FRONTIER LAND (JUDGMENT 20 VI 59)

trative acts should have been performed there in the ordinary
course of affairs. However, the fact that local conditions have
necessitated the normal and unchallenged exercise of Netherlands
administrative activity provides an additional reason why, in the
absence of clear provisions of a treaty, there is no necessity to
disturb the existing state of affairs and to perpetuate a geographical
anomaly.

Judge SprropouLos makes the following Declaration:

The international legal status of the disputed plots seems to me
to be extremely doubtful.

The facts and circumstances (decisions of the Mixed Boundary
Commission, letters, etc.) at the basis of the Belgian hypothesis
that the copy, which has not been produced before the Court, of
the Communal Minute of 1841 attributed the disputed plots to
Belgium or that the Boundary Commissioners had corrected it to
that effect—which facts go back more than a century—do not, in
my opinion, make it possible to conclude with sufficient certainty
that the Belgian hypothesis corresponds with the facts.

On the other hand, the thesis of the Netherlands to the effect
that an error crept into the Minute attached to Article 90 of the
Descriptive Minute of 1843 is also merely based on a hypothesis,
i.e. on the mere fact that the text of the Communal Minute of
1841 departs from the text of the Minute attached to Article 90 of
the Descriptive Minute of 1843.

Faced as I am with a choice between two hypotheses which lead
to opposite results with regard to the question to whom sovereignty
over the disputed plots belongs, I consider that preference ought
to be given to the hypothesis which seems to me to be the less
speculative and that, in my view, is the hypothesis of the Nether-
lands. For this reason I have hesitated to concur in the Judgment
of the Court.

Judges ARMAND-Ucon and MORENO QUINTANA, availing them-
selves of the right conferred upon them by Article 57 of the Statute,
append to the Judgment of the Court statements of their Dissenting
Opinions.

(Initialled) H. K.
(Initialled) G.-C.

27
